UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xAnnual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2011 OR ¨Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 1-12040 SUN HEALTHCARE GROUP,INC. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 13-4230695 (I.R.S. Employer IdentificationNo). 18831 Von Karman, Suite 400 Irvine, CA92612 (949) 255-7100 (Address, including zip code, and telephone number of principal executive offices) Securities registered pursuant to Section12(b)of the Act: Title of Each Class Common Stock, par value $.01 per share Name of Exchange on Which Registered The NASDAQ Stock Market LLC (Nasdaq Global Select Market) Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨YesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ¨YesxNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in the definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerxNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨YesxNo The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, as reported on the NASDAQ Global Select Market, as of the last business day of the registrant's most recently completed second fiscal quarter was $201.6 million. On February 29, 2012, Sun Healthcare Group,Inc. had25,167,645 outstanding shares of Common Stock. Documents Incorporated by Reference:Part III of this Form 10-K incorporates information by reference from the Registrant’s definitive proxy statement for the 2012 Annual Meeting to be filed prior to April 30, 2012. INDEX Page PART I Item 1. Business 1 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 19 Item 4. Mine Safety Disclosures 19 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6. Selected Financial Data 21 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 52 Item 8. Financial Statements and Supplementary Data 52 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 52 Item 9A. Controls and Procedures 52 Item 9B. Other Information 53 PART III Item 10. Directors, Executive Officers and Corporate Governance 54 Item 11. Executive Compensation 54 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 54 Item 13. Certain Relationships and Related Transactions and Director Independence 54 Item 14. Principal Accountant Fees and Services 54 PART IV Item 15. Exhibits and Financial Statement Schedules 54 Signatures 58 References throughout this document to the Company, “we,” “our,” “ours” and “us” refer to Sun Healthcare Group, Inc. and its direct and indirect consolidated subsidiaries and not any other person. Sun Healthcare Group®,SunBridge®, SunDance®, CareerStaff Unlimited®, SolAmor®, Rehab Recovery Suites® and related names are trademarks of Sun Healthcare Group,Inc. and its subsidiaries. STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Information provided in this Annual Report on Form 10-K (“Annual Report”) contains “forward-looking” information as that term is defined by the Private Securities Litigation Reform Act of 1995 (the “Act”).Any statements that do not relate to historical or current facts or matters are forward-looking statements.Examples of forward-looking statements include all statements regarding our expected future financial position, results of operations, cash flows, liquidity, financing plans, business strategy, budgets, the impact of reductions in reimbursements and other changes in government reimbursement programs, the outcome and costs of litigation, projected expenses and capital expenditures, growth opportunities and potential acquisitions, competitive position, employee and labor relations, plans and objectives of management for future operations and compliance with and changes in governmental regulations.You can identify some of the forward-looking statements by the use of forward-looking words such as “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” “should,” “may” and other similar expressions.The forward-looking statements are qualified in their entirety by these cautionary statements, which are being made pursuant to the provisions of the Act and with the intention of obtaining the benefits of the “safe harbor” provisions of the Act.We caution investors that any forward-looking statements made by us herein are not guarantees of future performance and that investors should not place undue reliance on any of such forward-looking statements, which speak only as of the date of this report.Forward-looking statements involve known and unknown risks and uncertainties that may cause our actual results in future periods to differ materially from those projected or contemplated in the forward-looking statements.You should carefully consider the disclosures we make concerning risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements, including those described in this report under Part I, Item 1A – “Risk Factors” and any of those made in our other reports filed with the Securities and Exchange Commission. There may be additional risks of which we are presently unaware or that we currently deem immaterial.We do not intend, and undertake no obligation, to update our forward-looking statements to reflect future events or circumstances. SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PART I Item 1.Business Overview Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) is a healthcare services company, serving principally the senior population, with consolidated annual revenues in excess of $1.9 billion and approximately 29,000 employees in 46 states. Sun’s services are provided through its subsidiaries: as of December 31, 2011, SunBridge Healthcare, LLC (“SunBridge”) and its subsidiaries operated 165 skilled nursing centers, 14 combined skilled nursing, assisted and independent living centers, ten assisted living centers, two independent living centers and eight mental health centers with an aggregate of 22,860 licensed beds in 25 states; SunDance Rehabilitation Corporation (“SunDance”) provided rehabilitation therapy services to affiliated and non-affiliated centers in 36 states; CareerStaff Unlimited, Inc. (“CareerStaff”) provided medical staffing services in 40 states; and SolAmor Hospice Corporation (“SolAmor”) provided hospice services in 11 states. 2010 Restructuring On November 15, 2010, our former parent, Sun Healthcare Group, Inc. (“Old Sun”), completed a restructuring by separating its real estate assets and operating assets into two separate publicly traded companies.The restructuring consisted of certain key transactions to effect the reorganization, such that (i) substantially all of Old Sun’s owned real property and related mortgage indebtedness owed to third parties were transferred to or assumed by Sabra Health Care REIT, Inc (“Sabra”), a Maryland corporation and a wholly owned subsidiary of Old Sun, or one or more subsidiaries of Sabra, and (ii) all of Old Sun’s operations and other assets and liabilities were transferred to or assumed by SHG Services, Inc., a Delaware corporation and a wholly owned subsidiary of Old Sun (“New Sun”), or one or more subsidiaries of New Sun. On November 15, 2010, Old Sun distributed to its stockholders on a pro rata basis all of the outstanding shares of New Sun common stock (the “Separation”), together with a pro rata cash distribution to Old Sun’s stockholders aggregating approximately $10 million.Old Sun then merged with and into Sabra, with Sabra surviving the merger and Old Sun’s stockholders receiving shares of Sabra common stock in exchange for their shares of Old Sun’s common stock (the “REIT Conversion Merger”).Immediately following the Separation and REIT Conversion Merger, New Sun changed its name to Sun Healthcare Group, Inc.Pursuant to master lease agreements that were entered into between subsidiaries of Sabra and of New Sun in connection with the Separation, subsidiaries of Sabra lease to subsidiaries of New Sun the properties that Sabra’s subsidiaries own following the REIT Conversion Merger. In this Annual Report, we discuss the business of both Old Sun and of New Sun because New Sun has continued the business of Old Sun and is the successor issuer to Old Sun for purposes of the Securities Exchange of 1934, as amended (the “Exchange Act”). References to ‘we’, ‘us’ ‘our’ and the ‘Company’ refer to Old Sun and New Sun and their businesses. Business Segments During 2011, our subsidiaries engaged in the following three principal reportable segments: Ø inpatient services, primarily skilled nursing centers and hospice services; Ø rehabilitation therapy services; and Ø medical staffing services. 1 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES Inpatient services.As of December 31, 2011, SunBridge and other subsidiaries operated 165 skilled nursing centers, 14 combined skilled nursing, assisted and independent living centers, ten assisted living centers, two independent living centers and eight mental health centers with an aggregate of 22,860 licensed beds in 25 states. Our skilled nursing centers provide services that include daily nursing, therapeutic rehabilitation, social services, housekeeping, nutrition and administrative services for individuals requiring certain assistance for activities in daily living. Rehab Recovery Suites (“RRS”), which specialize in Medicare and managed care patients, are located in 75 of our skilled nursing centers, and 47 of our skilled nursing centers contain units dedicated to the care of residents with Alzheimer’s disease. Our assisted living centers provide services that include minimal nursing assistance, housekeeping, nutrition, laundry and administrative services for individuals requiring minimal assistance for activities in daily living. Our independent living centers provide services that include security, housekeeping, nutrition and limited laundry services for individuals requiring no assistance for activities in daily living. Our mental health centers provide a range of inpatient and outpatient behavioral health services for adults and children through specialized treatment programs. In addition, SolAmor provides hospice services, including palliative care, social services, pain management and spiritual counseling, in 11 states for individuals facing end-of-life issues. We generated 89.3%, 89.0% and 89.0% of our consolidated net revenues through inpatient services in 2011, 2010 and 2009, respectively. Rehabilitation therapy services.SunDance provides a broad array of rehabilitation therapy services, including speech pathology, physical therapy and occupational therapy. As of December31, 2011, SunDance provided rehabilitation therapy services through 517 contracts in 36 states, 339 of which were operated by nonaffiliated parties and 178 of which were operated by affiliates.We generated 6.2%, 6.3% and 5.6% of our consolidated net revenues through rehabilitation therapy services in 2011, 2010 and 2009, respectively. Medical staffing services.CareerStaff provides temporary medical staffing in 40 states. For the year ended December31, 2011, CareerStaff derived 44.2% of its revenues from hospitals and other providers, 34.5% from skilled nursing centers,16.9% from schools and 4.4% from prisons. CareerStaff provides (i)licensed therapists skilled in the areas of physical, occupational and speech therapy, (ii)nurses, (iii)pharmacists, pharmacist technicians and medical imaging technicians, (iv) physicians and (v)related medical personnel. We generated 4.5%, 4.7% and 5.4% of our consolidated net revenues through medical staffing services in 2011, 2010 and 2009, respectively. See Note 13 – “Segment Information” to our consolidated financial statements included in this Annual Report for additional information regarding our segments. Competition Our businesses are competitive. The nature of competition within the inpatient services industry varies by location. We compete with other healthcare centers based on key factors such as the number of centers in the local market, the types of services available, quality of care, medical technology, reputation, age and appearance of each center and the cost of care in each locality. Increased competition in the future could limit our ability to attract and retain residents or to expand our business. We also compete with other companies in providing rehabilitation therapy services, medical staffing services and hospice services, and in employing and retaining qualified nurses, therapists and other medical personnel. The primary competitive factors for the ancillary services markets are quality of services, charges for services and responsiveness to customer needs. 2 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES Competitive Strengths We believe that the following strengths will allow us to improve our operations and profitability: • High-Quality Portfolio. Our operations are geographically diversified and characterized by strong operating metrics. The quality of our operations enables SunBridge to manage patients with higher acuity levels (i.e., the condition and needs of patients that determines the level of skilled nursing and rehabilitation therapy services required).Higher acuity levels help drive operating margins. The size of our operations enables us to realize the benefits of economies of scale, purchasing power and increased operating efficiencies. Furthermore, our geographic diversity helps to mitigate the risk associated with adverse regulatory changes related to Medicaid reimbursement in any one state. • Core Inpatient Services Business. Our inpatient business has the ability to achieve consistent revenue and earnings growth by expanding services and increasing focus on integrated skilled nursing care and rehabilitation therapy services to attract high-acuity patients to all of our nursing and rehabilitation centers.In addition, we focus on targeting specific centers with Rehab Recovery Suites that exclusively specialize in caring for high-acuity patients. • Quality of Care. SunBridge’s centers maintain initiatives to provide high quality of care to their patients. The centers also utilize systems-based management programs that monitor quality of care metrics to assist the centers with evaluating performance. These initiatives and programs have resulted in third-party recognition for quality of care and clinical services in a variety of ways at local and national levels.For example, 83 of our centers have been recipients of the American Health Care Association’s National Bronze Quality Award and five of our centers have been recipients of the silver award. • Ancillary Businesses Will Support Inpatient Services and Provide Diversification. SunDance, our rehabilitation therapy business, complements our core inpatient services business. Its services are particularly attractive to high-acuity patients who require more intensive and medically complex care. SunDance has demonstrated the ability to grow organically and partner with non-affiliated skilled and assisted living facilities in delivering efficient and effective rehabilitation services to customers in 36 states. SolAmor, our hospice business, serves patients in certain of our nursing centers, in-home settings and non-affiliated centers, and is an increasingly important contributor to our earnings growth and operating margin.CareerStaff, our medical staffing business, primarily services non-affiliated providers and derives a majority of its revenues from its placement of therapists. CareerStaff also places physicians, nurses and pharmacists. We expect to continue to leverage the core competencies of CareerStaff’s business to benefit the SunBridge and SunDance businesses. These ancillary businesses diversify our revenue base and provide an opportunity to improve our payor mix. • Experienced Management Team with a Proven Track Record. We have a strong and committed management team with substantial industry knowledge. Our chief executive officer and chief financial officer together have over 45 years of healthcare experience, as well as a proven track record of operational success in the long-term care industry. Our management team has successfully acquired and integrated numerous businesses, assets and properties, and this experience should position us well to successfully implement our growth and integration strategies. 3 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES Business Strategy We intend to build on our current competitive strengths, grow our businesses and strengthen our position as a nationwide provider of senior healthcare services by pursuing the following: Inpatient Differentiation. SunBridge intends to increase its inpatient revenue and profitability by continuing to focus on attracting high-acuity patients. We are leveraging our national network, specialized clinical services and technology systems to transition local market-based relationships into lasting partnerships with hospitals, physician groups and managed care/commercial payors. The goal of these partnerships is to improve specific patient care, length of stay and return-to-hospital issues. SunBridge’s branded programs, such as its Rehab Recovery Suites (specializing in high-acuity, short stay patients) and Solana Alzheimer’s units, will continue to play a key role in these partnerships and in differentiating the company in local markets and nationally, making SunBridge the logical choice for providers and payors seeking a trusted post-acute partner to help manage patients and outcomes across the care continuum. SunBridge expects to continue to invest in programs that merge physical plant and clinical upgrades to satisfy the unique needs of short stay and residential patients alike as well providing value to the local community. Leveraging our Ancillary Services. Our ancillary services businesses provide us with diversified revenue sources, a favorable payor mix and growth opportunities in both affiliated and non-affiliated settings. In intersecting markets (markets where more than one of our subsidiaries operate), we expect to focus on cross-marketing our services to differentiate us from our competitors who do not benefit from a partnership with their therapeutic and staffing vendors. For example, SunDance’s proprietary programs and strategic initiatives to implement best-in-class processes and technology are expected to have a direct and positive impact on SunBridge’s patient care, Medicare rate and overall revenue growth. Similarly, SolAmor operates as a preferred provider of hospice services in each of the 10 states where both SolAmor and SunBridge operate. While patients and their families ultimately choose who they utilize for hospice services, SolAmor is a frequent and trusted choice for many of SunBridge’s patients. Increasing Operational Efficiency and Leveraging Our Existing Platform. We will focus on improving operating efficiencies without compromising high quality of care. We plan to reduce costs and enhance efficiencies through various methods, including: · reducing labor and billing expenses through technological advances and operational improvements that enable management to more efficiently deploy best practices and resources; · leveraging the purchasing power of our national footprint to obtain the lowest costs; · reducing overhead through process improvement initiatives; and · monitoring and analyzing the operations and profitability of individual business units. Employees and Labor Relations As of December 31, 2011, we and our subsidiaries had 28,697 full-time, part-time and per diem employees. Of this total, there were 22,615 employees in our inpatient services operations (including 600 employees in our hospice operations), 3,843 employees in our rehabilitation therapy services operations, 1,939 employees in our medical staffing business and 300 employees at our corporate offices. As of December 31, 2011, SunBridge operated 36 centers with union employees. Approximately 2,800 of our employees (9.8% of all our employees) who worked in healthcare centers in Alabama, California, Connecticut, Georgia, Massachusetts, Montana, New Jersey, Ohio, Rhode Island, Washington and West Virginia were covered by collective bargaining contracts. Collective bargaining agreements covering approximately 1,100 of 4 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES these employees (3.8% of all our employees) either are currently in renegotiations or will shortly be in renegotiations due to the expiration of the collective bargaining agreements. Federal and State Regulatory Oversight The healthcare industry is extensively regulated. In the ordinary course of business, our operations are continuously subject to federal, state and local regulatory scrutiny, supervision and control. This often includes inquiries, investigations, examinations, audits, site visits and surveys. As more fully described below, various laws, including anti-kickback, anti-fraud and abuse provisions codified under the Social Security Act, prohibit certain business practices and relationships that might affect the provision and cost of healthcare services reimbursable under Medicare and Medicaid. Sanctions for violating these anti-kickback, anti-fraud and abuse provisions include criminal penalties, civil sanctions, fines and possible exclusion from government programs such as Medicare and Medicaid. If a center is decertified as a Medicare or Medicaid provider by the Centers for Medicare and Medicaid Services (“CMS”), the center will not thereafter be reimbursed for caring for residents that are covered by Medicare and Medicaid, and the center would be forced to care for such residents without being reimbursed or to transfer such residents. Our skilled nursing centers and mental health centers are currently licensed under applicable state law, and are certified or approved as providers under the Medicare and Medicaid programs. State and local agencies survey all skilled nursing centers on a regular basis to determine whether such centers are in compliance with governmental operating and health standards and conditions for participation in government sponsored third-party payor programs. The Federal survey agency may also survey a center at their discretion, or at times, as part of a random selection process, they may accompany the state survey agency.From time to time, we receive notice of noncompliance with various requirements for Medicare/Medicaid participation or state licensure. We review such notices for factual correctness, and based on such reviews, either take appropriate corrective action or challenge the stated basis for the allegation of noncompliance. Where corrective action is required, we work with the reviewing agency to create mutually agreeable measures to be taken to bring the center or service provider into compliance. Under certain circumstances, the federal and state agencies have the authority to take adverse actions against a center or service provider, including the imposition of a monitor, the imposition of monetary penalties and the decertification of a center or provider from participation in the Medicare and/or Medicaid programs or licensure revocation. When appropriate, we vigorously contest such sanctions. Challenging and appealing notices or allegations of noncompliance, where appropriate, can require significant legal expenses and management attention. Various states in which we operate centers have established minimum staffing requirements or may establish minimum staffing requirements in the future. Our ability to satisfy such staffing requirements depends upon our ability to attract and retain qualified healthcare professionals, including nurses, certified nurse’s assistants and other staff. Failure to comply with such minimum staffing requirements may result in the imposition of fines or other sanctions. Most states in which we operate have statutes which require that, prior to the addition or construction of new nursing home beds, the addition of new services or certain capital expenditures in excess of defined levels, we first must obtain a certificate of need (“CON”), which certifies that the state has made a determination that a need exists for such new or additional beds, new services or capital expenditures. The certification process is intended to promote quality healthcare at the lowest possible cost and to avoid the unnecessary duplication of services, equipment and centers. We are subject to federal and state laws that govern financial and other arrangements between healthcare providers. These laws generally prohibit certain direct and indirect payments or fee-splitting arrangements 5 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES between healthcare providers that are designed to induce the referral of patients to, or the recommendation of, a particular provider for medical products and services. These laws include: – the “anti-kickback” provisions of the Medicare and Medicaid programs, which prohibit, among other things, knowingly and willfully soliciting, receiving, offering or paying any remuneration (including any kickback, bribe or rebate) directly or indirectly in return for or to induce the referral of an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under Medicare or Medicaid; and – the “Stark laws” which prohibit, with limited exceptions, the referral of patients by physicians for certain services, including physical therapy and occupational therapy, to an entity in which the physician has a financial interest. False claims are prohibited pursuant to criminal and civil statutes. These provisions prohibit filing false claims or making false statements to receive payment or certification under Medicare or Medicaid or failing to refund overpayments or improper payments. Suits alleging false claims can be brought by individuals, including employees and competitors.Newly adopted legislation has expanded the scope of the federal False Claims Act and eased some requirements for the filing of a lawsuit under the act.We believe that our billing practices are compliant with the False Claims Act and similar state laws.However, if our practices, policies and procedures are found not to comply with the provisions of those laws, we could be subject to civil sanctions. Recovery audit contractors, or RACs, operating under the Medicare Integrity Program, seek to identify alleged Medicare overpayments based on the medical necessity of services provided in nursing centers.Similar audits are conducted by various state agencies under the Medicaid program. As of December31, 2011, we had approximately $6.4 million, or 0.3% of our revenues, of claims that were under various stages of review or appeal with the Medicare Administration Contractors/Fiscal Intermediaries.We cannot assure you that future recoveries will not be material or that any appeal of a medical review or RAC audit that we are pursuing will be successful. We are also subject to regulations under the privacy and security provisions of the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”). The privacy rules provide for, among other things, (i)giving consumers the right and control over the release of their medical information, (ii)the establishment of boundaries for the use of medical information and (iii)civil or criminal penalties for violation of an individual’s privacy rights. These privacy regulations apply to “protected health information,” which is defined generally as individually identifiable health information transmitted or maintained in any form or medium, excluding certain education records and student medical records. The privacy regulations limit a provider’s use and disclosure of most paper, oral and electronic communications regarding a patient’s past, present or future physical or mental health or condition, or relating to the provision of healthcare to the patient or payment for that healthcare. The security regulations require us to ensure the confidentiality, integrity, and availability of all electronic protected health information that we create, receive, maintain or transmit. We must protect against reasonably anticipated threats or hazards to the security of such information and the unauthorized use or disclosure of such information. 6 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES Compliance Process Our compliance program, referred to as the “Compliance Process,” was initiated in 1996. It has evolved as the requirements of federal and private healthcare programs have changed. There are seven principal elements to the Compliance Process: Written Policies, Procedures and Standards of Conduct.Our business lines have extensive policies and procedures (“P&Ps”) modeled after applicable laws, regulations, government manuals and industry practices and customs. The P&Ps govern the clinical, reimbursement, and operational aspects of each subsidiary. To emphasize adherence to our P&Ps, we distribute a Code of Conduct and an employee handbook. Designated Compliance Officer and Compliance Committee.We have a Senior Vice President of Compliance whose responsibilities include, among other things: (i)overseeing the Compliance Process; (ii)overseeing compliance with judicial and regulatory requirements, and functioning as the liaison with the state agencies and the federal government on matters related to the Compliance Process and such requirements; (iii)reporting to our board of directors, the Compliance Committee of our board of directors, and senior corporate managers on the status of the Compliance Process; and (iv)overseeing the coordination of a comprehensive training program which focuses on the elements of the Compliance Process and employee background screening process. Compliance matters are reported to the Compliance Committee of our board of directors on a regular basis. The Compliance Committee is comprised solely of independent directors. Effective Training and Education.Every employee, director and officer is trained on the Compliance Process and Code of Conduct. Training also occurs for appropriate employees in applicable provisions of the Medicare and Medicaid laws, fraud and abuse prevention, clinical standards, and practices, and claim submission and reimbursement P&Ps. Effective Lines of Communication.Employees are encouraged to report issues of concern without fear of retaliation using a Four Step Reporting Process, which includes the toll-free “Sun Quality Line.” The Four Step Reporting Process encourages employees to discuss clinical, ethical or financial concerns with supervisors and local management since these individuals will be most familiar with the laws, regulations, and policies that impact their concerns. The Sun Quality Line is an always-available option that may be used for anonymous reporting if the employee so chooses. Reported concerns are internally reviewed and proper follow-up is conducted. Internal Monitoring and Auditing.Our Compliance Process puts internal controls in place to meet the following objectives: (i)accuracy of claims, reimbursement submissions, cost reports and source documents; (ii)provision of patient care, services, and supplies as required by applicable standards and laws; (iii)accuracy of clinical assessment and treatment documentation; and (iv)implementation of judicial and regulatory requirements (e.g., background checks, licensing and training). Each business line monitors and audits compliance with P&Ps and other standards to ensure that the objectives listed above are met. Data from these internal monitoring and auditing systems are analyzed and acted upon through a quality improvement process. We have designated the subsidiary presidents and each member of the operations management team as Compliance Liaisons. Each Compliance Liaison is responsible for making certain that all requirements of the Compliance Process are completed at the operational level for which the Compliance Liaison is responsible. Enforcement of Standards.Our policies, the Code of Conduct and the employee handbook, as well as all associated training materials, clearly indicate that employees who violate our standards will be subject to discipline. Sanctions range from oral warnings to suspensions and/or to termination of employment. We have also adopted a proactive approach to offset the need for punitive measures. First, we have implemented employee background review practices that surpass industry standards. Second, as noted above, we devote 7 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES significant resources to employee training. Finally, we have adopted a performance management program intended to make certain that all employees are aware of what duties are expected of them and understand that compliance with policies, procedures, standards and laws related to job functions is required. Responses to Detected Offenses and Development of Corrective Actions.Correction of detected misconduct or a violation of our policies is the responsibility of every manager. As appropriate, a manager is expected to develop and implement corrective action plans and monitor whether such actions are likely to keep a similar violation from occurring in the future. The Quality Assurance and Performance Improvement (QAPI) Program. The program is designed to assist our centers to focus on key performance metrics, to self-identify areas of opportunity for improvement and develop performance improvement plans that will help mitigate risk and optimize outcomes. General Information New Sun was incorporated in Delaware in 2002, and continues the business of Old Sun, which was incorporated in Delaware in 1993.Our principal executive offices are located at 18831 Von Karman, Suite 400, Irvine, CA 92612, and our telephone number is (949) 255-7100.We maintain a website at www.sunh.com.Through the “Financial Info” and “SEC Filings” links on our website, we make available free of charge, as soon as reasonably practicable after such information has been filed or furnished to the Securities and Exchange Commission, each of our filings with the SEC, including our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act. Item 1A. Risk Factors Our business is dependent on reimbursement rates under federal and state programs, and legislation or regulatory action may reduce or otherwise materially adversely affect the reimbursement rates, which could materially adversely affect our business. Our revenues are heavily dependent on payments administered under the Medicare and Medicaid programs. The economic downturn has caused many states to institute freezes on or reductions in Medicaid reimbursements to address state budget concerns.Moreover, pursuant to its final rule for skilled nursing facilities for the 2012 federal fiscal year that commenced on October 1, 2011 (the “CMS Final Rule”), CMS reduced our Medicare part A payment rates by approximately 12.6% (i.e., the Medicare rate parity adjustment).For additional information regarding the impact to us of the CMS Final Rule, please see Item 7 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Medicare” below. In addition to the reductions described above, there have been numerous initiatives on the federal and state levels for comprehensive reforms affecting the payment for and availability of healthcare services. Aspects of certain of these initiatives, such as further reductions in funding of the Medicare and Medicaid programs, additional changes in reimbursement regulations by CMS, enhanced pressure to contain healthcare costs by Medicare, Medicaid and other payors, and additional operational requirements, could materially adversely affect us. Healthcare reform may affect our revenues and increase our costs and otherwise materially adversely affect our business. In March 2010, the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010 were signed into law. Together, these two measures make the most sweeping and 8 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES fundamental changes to the U.S. health care system since the creation of Medicare and Medicaid. These new laws include a large number of health-related provisions that are scheduled to take effect over the next four years, including expanding Medicaid eligibility, requiring most individuals to have health insurance, establishing new regulations on health plans, establishing health insurance exchanges and modifying certain payment systems to encourage more cost-effective care and a reduction of inefficiencies and waste, including through new tools to address fraud and abuse. To add to the uncertainty, federal legislation is being formulated to repeal or amend provisions of these new statutes.We cannot predict the exact effect these laws or any future legislation or regulation will have on us, including future reimbursement rates and occupancy in our inpatient facilities. Our revenue and collections have been adversely affected and may continue to be materially adversely affected by the economic downturn. In addition to state and federal budgetary actions that have impacted the amount of reimbursements that we receive for services under state and federal programs, the recent economic downturn has resulted in reduced demand for our staffing services that we provide through or to other healthcare providers and has impacted our ability to collect receivables from nongovernmental sources.If economic conditions do not improve or if they worsen, this reduction in demand and impact on our receivables collection could continue.Adverse economic conditions could also result in continued reduced demand for our therapy and staffing services, which could have a material adverse effect on our business, financial position or results of operations. Delays in collecting or the inability to collect our accounts receivable could materially adversely affect our cash flows and financial position. Prompt billing and collection are important factors in our liquidity. Billing and collection of our accounts receivable are subject to the complex regulations that govern Medicare and Medicaid reimbursement and to rules imposed by nongovernment payors.Our inability to bill and collect on a timely basis pursuant to these regulations and rules could subject us to payment delays that could negatively impact our cash flows and ultimately our financial position in a material manner.In addition, commercial payors and other customers, as well as individual patients, may be unable to make payments to us for which they are responsible.The recent economic downturn has resulted in a decrease in our ability to collect accounts receivable from some of our customers.In the fourth quarter of 2011, we recognized a $5.0 million pre-tax charge for doubtful accounts, related to the collectability of existing private-pay receivables. A continuation or worsening of recent unfavorable economic conditions may result in a further decrease in our ability to collect accounts receivable from some of our customers, in which case we will have to make larger allowances for doubtful accounts or incur bad debt write-offs, each of which could have a material adverse effect on our business, financial position or results of operations. Our business is subject to reviews, audits and investigations under federal and state programs and by private payors, which could have a material adverse effect on our business, financial position or results of operations. We are subject to review, audit or investigation by federal and state governmental agencies to verify compliance with the requirements of the Medicare and Medicaid programs and other federal and state programs.Audits under the Medicare and Medicaid programs have intensified in recent years.Private payors also may have a contractual right to review or audit our files.Any review, audit or investigation could result in various actions, including our paying back amounts that we have been paid pursuant to these programs, our paying fines or penalties, the suspension of our ability to collect payment for new residents to a skilled nursing center, exclusion of a skilled nursing center from participation in one or more governmental programs, revocation of a license to operate a skilled nursing center, or loss of a contract with a private payor. In addition, pursuant to the 9 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES Affordable Care Act, if any of our subsidiaries that operate more than one center is terminated “for cause” from participating in the Medicare or Medicaid program at one of its centers, then that subsidiary will also be terminated from participating in Medicare and Medicaid programs at all of its other centers.Any of these events could have a material adverse effect on our business, financial position or results of operations. Possible changes in the case mix of residents and patients as well as payor mix and payment methodologies could materially affect our revenue and profitability. The sources and amount of our revenues are determined by a number of factors, including the licensed bed capacity and occupancy rates of our healthcare centers, the mix of residents and patients and the rates of reimbursement among payors. Likewise, services provided by our ancillary businesses vary based upon payor and payment methodologies. Changes in the case mix of the residents and patients as well as payor mix among private pay, Medicare and Medicaid could materially affect our profitability. In particular, any significant decrease in our population of high-acuity residents and patients or any significant increase in our Medicaid population could have a material adverse effect on our business, financial position or results of operations, especially if states operating Medicaid programs continue to limit, or more aggressively seek limits on, reimbursement rates. Unfavorable resolution of litigation matters and disputes could have a material adverse effect on our business, financial position or results of operations. Skilled nursing center operators, including our inpatient services subsidiaries, are from time to time subject to lawsuits seeking to hold them liable for alleged negligent or other wrongful conduct of employees that allegedly result in injury or death to residents of the centers. We currently have numerous patient care lawsuits pending against us, as well as other types of lawsuits. Adverse determinations in legal proceedings, including potential punitive damages, and any adverse publicity arising therefrom could have a material adverse effect on our business, financial position or results of operations. We rely primarily on self-funded insurance programs for general and professional liability and workers’ compensation claims against us, and any claims not covered by, or in excess of, our insurance coverage limits could have a material adverse effect upon our business, financial position or results of operations. We self-insure for the majority of our insurable risks, including general and professional liabilities, workers’ compensation liabilities and employee health insurance liabilities, through the use of self-insurance or self-funded insurance policies, which vary by the states in which we operate. We rely upon self-funded insurance programs for general and professional liability claims up to $5.0million per claim and $1.0 million per claim for workers’ compensation liability, which amounts we are responsible for funding.Wemaintain insurance policies for claims in excess of these amounts.There is a risk that the amounts funded to our programs of self-insurance and future cash flows may not be sufficient to respond to all claims asserted under those programs. There is no assurance that a claim in excess of our insurance coverage limits will not arise. A claim against us that is not covered by, or is in excess of, the coverage limits provided by our excess insurance policies could have a material adverse effect upon our business, financial position or results of operations. Furthermore, there is no assurance that we will be able to obtain adequate excess liability insurance in the future or that, if such insurance is available, it will be available on acceptable terms. Our operations are extensively regulated and adverse determinations against us could result in severe penalties, including loss of licensure and decertification. In the ordinary course of business, we are subject to a wide variety of federal, state and local laws and 10 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES regulations and to federal and state regulatory scrutiny and supervision in various areas, including referral of patients, false claims under Medicare and Medicaid, health and safety laws, environmental laws and the protection of health information. Such regulatory scrutiny often includes inquiries, civil and criminal investigations, examinations, audits, site visits and surveys, some of which are non-routine. If we are found to have engaged in improper practices, we could be subject to civil, administrative or criminal fines, penalties or restitutionary relief or corporate settlement agreements with federal, state or local authorities, and reimbursement authorities could also seek our suspension or exclusion from participation in their programs. The exclusion of centers from participating in Medicare or Medicaid could have a material adverse effect on our business, financial position or results of operations.We cannot predict the future course of any laws or regulations to which we are subject, including Medicare and Medicaid statutes and regulations, the intensity of federal and state enforcement actions or the extent and size of any potential sanctions, fines or penalties.Changes in existing laws or regulations, or the enactment of new laws or regulations, could result in changes to our operations requiring significant capital expenditures or additional operating expenses.Evolving interpretations of existing, new or amended laws and regulations or heightened enforcement efforts could have a material adverse effect on our business, financial position or results of operations. Breaches in the security of our information systems could result in significant costs of remediation and violations of laws protecting the confidentiality of patient health information, which could harm our reputation and expose us to significant liabilities. In order to process and protect patient information in digital form, we depend on the security of our information systems, which are licensed to us by independent software developers. Data maintained in digital form is subject to the risk of unauthorized access, tampering, theft, and subsequent dissemination.We cannot assure you that the steps taken by us and the third-party independent software developers to protect the safety and security of our information systems and the data maintained within those systems will be effective.If personal or other protected information of our patients is improperly accessed, tampered with, stolen, or disseminated, we may incur significant costs to remediate possible injury to the affected persons or be subject to sanctions and civil or criminal penalties if we are found to be in violation of the privacy or security rules under HIPAA or other federal or state laws protecting the confidentiality of patient health information.Any of these events could harm our reputation and expose us to significant liabilities, which could have a material adverse effect on our business, financial position or results of operations. Our hospice business is subject to a cap on the amount paid by Medicare and other Medicare payment limitations, which limitations could materially adversely affect our hospice revenues and earnings. Payments made by Medicare for hospice services are subject to a cap amount on a per hospice basis.Our ability to comply with this limitation depends on a number of factors, including the number of admissions, average length of stay, acuity level of our patients and patients that transfer into and out of our hospice programs.Our hospice revenue and profitability could be materially reduced if we are unable to comply with this and other Medicare payment limitations. Our business is dependent on referral sources, which have no obligation to refer residents and patients to our skilled nursing centers, and our failure to maintain our existing referral sources, develop new relationships or achieve or maintain a reputation for providing high quality of care could materially adversely affect us. We rely on non-compensated referrals from physicians, hospitals and other healthcare providers to provide our skilled nursing centers with our patient population.These referral sources are not obligated to refer business to us and may refer business to other long-term care providers.If we fail to maintain our existing referral sources, fail to develop new relationships or fail to achieve or maintain a reputation for providing high quality of care, 11 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES our patient population, payor mix, revenue and profitability could be materially adversely affected. Providers of commercial insurance and other nongovernmental payors are increasingly seeking to control costs, which efforts could materially adversely impact our revenues. Private insurers are seeking to control healthcare costs through direct contracts with healthcare providers, and reviews of the propriety of, and charges for, services provided. These private payors are increasingly demanding discounted fee structures.These cost control efforts could have a material adverse effect on our business, financial position or results of operations. We face national, regional and local competition, which could materially limit our ability to attract and retain residents or to expand our business. The healthcare industry is highly competitive and subject to continual changes in the methods by which services are provided and the types of companies providing services. Our nursing centers compete primarily on a local and regional basis with many long-term care providers, some of whom may own onlya single nursing center. Our ability to compete successfully varies from location to location depending on a number of factors, including the number of competing centers in the local market, the types of services available, quality of care, reputation, age and appearance of each center and the cost of care in each locality.Our rehabilitation, staffing and hospice businesses also face significant competition from local and regional providers.Increased competition in the future could limit our ability to attract and retain residents or to expand our business. State efforts to regulate the construction or expansion of healthcare providers could impair our ability to expand our operations or make acquisitions. Some states require healthcare providers (including skilled nursing centers, hospices and assisted living centers) to obtain prior approval, in the form of a CON, for the purchase, construction or expansion of healthcare centers; capital expenditures exceeding a prescribed amount; or changes in services or bed capacity. To the extent that we are unable to obtain any required CON or other similar approvals, our expansion could be materially adversely affected. We cannot make any assurances that we will be able to obtain a CON or other similar approval for any future projects requiring this approval. We may be unable to reduce costs to offset completely any decreases in our revenues. Reduced levels of occupancy in our healthcare centers or reductions in reimbursements from Medicare and Medicaid could materially adversely impact our cash flow and revenues. Fluctuations in occupancy levels may become more common as we increase our emphasis on patients with shorter stays but higher acuities. If we are unable to effect corresponding adjustments in costs in response to declines in census or other revenue shortfalls, we will be unable to prevent future decreases in earnings.Our centers are able to reduce some of their costs as occupancy decreases, although the decrease in costs will in most cases be less than the decrease in revenues. There are limits in our centers’ ability to reduce the costs of providing minimum staffing levels to patient care to directly offset a decrease in reimbursement revenues from federal and state programs. We continue to be adversely affected by an industry-wide shortage of qualified center care-provider personnel and increasing labor costs. We, like other providers in the long-term care industry, have had and continue to have difficulties in retaining qualified personnel to staff our healthcare centers, particularly nurses, and in such situations we may be required to use temporary employment agencies to provide additional personnel. The labor costs are generally higher for temporary employees than for full-time employees. In addition, many states in which we operate have increased 12 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES minimum staffing standards. As minimum staffing standards are increased, we may be required to retain additional staffing. In addition, in recent years we have experienced increases in our labor costs primarily due to higher wages and greater benefits required to attract and retain qualified personnel and to increase staffing levels in our centers. A similar situation exists in the rehabilitation therapy industry. We, like other providers in the long-term care industry, have had and continue to have difficulties in hiring a sufficient number of rehabilitation therapists. Under these circumstances, we, like others in this industry, have been required to offer higher compensation to attract and retain these personnel, and we have been forced to rely on independent contractors, at higher costs, to fulfill our contractual commitments with our customers. Existing contractual commitments, regulatory limitations and the market for these services have made it difficult for us to pass through these increased costs to our customers. Our business may be adversely impacted by labor union activity. As of December 31, 2011, we had 28,697 employees, of which 9.8% are represented by unions. Collective bargaining agreements covering 3.8% of all our employees either are currently in renegotiations or will shortly be in renegotiations due to the expiration of the collective bargaining agreements. At this time, we are unable to predict the outcome of the negotiations, but increases in salaries, wages and benefits could result from renegotiated agreements. No assurances can be made that we will not in the future experience these and other types of conflicts with labor unions or our employees generally. We are unable to predict the outcome of future union organizing activities by labor unions and employees. To the extent a greater portion of our employee base unionizes, our labor costs could increase materially. If we are unable to meet minimum staffing standards, we may be subject to fines or other sanctions and increased costs, which could materially adversely affect our profitability. Increased attention to the quality of care provided in skilled nursing centers has caused several states to mandate, and other states to consider mandating, minimum staffing laws that require minimum nursing hours of direct care per resident per day. These minimum staffing requirements further increase the gap between demand for and supply of qualified professionals, and lead to higher labor costs.Failure to comply with minimum staffing requirements can result in lawsuits seeking significant damages, fines and requirements that we provide a plan of correction. Our ability to satisfy minimum staffing requirements depends upon our ability to attract and retain qualified healthcare professionals, including nurses, certified nurse’s assistants and other personnel. Attracting and retaining these personnel are difficult given existing shortages of these employees in the labor markets in which we operate. Furthermore, if states do not appropriate additional funds (through Medicaid program appropriations or otherwise) sufficient to pay for any additional operating costs resulting from minimum staffing requirements, our profitability could be materially adversely affected. If we lose our key management personnel, we may not be able to successfully manage our business and achieve our objectives, which could have a material adverse effect on our business, financial position or results of operations. Our future success depends in large part upon the leadership and performance of our executive management team and key employees at the operating level. If we lose the services of any of our executive officers or any of our key employees at the operating or regional level, we may not be able to replace them with similarly qualified personnel, which could have a material adverse effect on our business, financial position or results of operations. 13 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES We could be materially adversely affected by our level of indebtedness. As of December 31, 2011, we had indebtedness of $89.8 million, a $60.0 million revolving credit facility ($30.0 million of which may be utilized for letters of credit, but was undrawn at December 31, 2011), and a $75.0 million letter of credit facilityfunded by proceeds of additional term loans ($72.6 million outstanding at December 31, 2011).The level of our indebtedness could have adverse consequences to us, such as requiring us to dedicate a substantial portion of our cash flows from operations to payments on our debt, limiting our ability to fund, and potentially increasing the cost of funding, working capital, capital expenditures, acquisitions and other general corporate requirements and making us more vulnerable to general adverse economic and industry conditions.If we fail to comply with the payment requirements or financial covenants contained in our debt agreements, we would be required to seek waivers from our lenders.Seeking these waivers may be difficult or expensive to obtain and, if we fail to obtain any necessary waivers, the resulting default would allow the lenders to accelerate the maturity of the indebtedness, which could have a material adverse effect on our business, financial position or results of operations. An increase in market interest rates could increase our interest costs on existing and future debt and could adversely affect our stock price. If interest rates increase, so could our interest costs for any new debt. This increased cost could make the financing of any acquisition more costly. We may incur more variable interest rate indebtedness in the future. Rising interest rates could limit our ability to refinance existing debt when it matures, or cause us to pay higher interest rates upon refinancing and increased interest expense on refinanced indebtedness. Covenants in our debt agreements may limit our operational flexibility, and a covenant breach could materially adversely affect our business, financial position or results of operations. The agreements governing our indebtedness contain customary covenants that include restrictions on our ability to make acquisitions and other investments, pay dividends, incur additional indebtedness and make capital expenditures.These restrictions may limit our operational flexibility or require us to approach our lenders for consent to allow us to implement our business plans. Such a consent could be difficult or expensive to obtain.Our failure to comply with such restrictions and other covenants could materially adversely affect our business, financial position or results of operations or our ability to incur additional indebtedness or refinance existing indebtedness. We continue to seek acquisitions and other strategic opportunities, which may result in the use of a significant amount of management resources or significant costs and we may not be able to fully realize the potential benefit of such transactions. We continue to seek acquisitions and other strategic opportunities. Accordingly, we are often engaged in evaluating potential transactions and other strategic alternatives. In addition, from time to time, we may engage in discussions that may result in one or more transactions. Although there is uncertainty that any of these discussions will result in definitive agreements or the completion of any transaction, we may devote a significant amount of our management resources to such a transaction, which could negatively impact our operations.In addition, we may incur significant costs in connection with seeking acquisitions or other strategic opportunities regardless of whether the transaction is completed and in combining our operations if such a transaction is completed.In the event that we consummate an acquisition or strategic alternative in the future, there is no assurance that we would fully realize the potential benefit of such a transaction. 14 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES We lease substantially all of our centers and could experience risks relating to lease termination, lease extensions, and special charges, which could have a material adverse effect on our business, financial position or results of operations. We face risks because of the number of centers that we lease.We currently lease 195 of the 199 healthcare centers operated by our subsidiaries as of December31, 2011. Each of our lease agreements provides that the lessor may terminate the lease for a number of reasons, including, subject to applicable cure periods, the default in any payment of rent, taxes or other payment obligations or the breach of any other covenant or agreement in the lease. Termination of any of our lease agreements could result in a default under our debt agreements and could have a material adverse effect on our business, financial position or results of operations. Although we believe that we will be able to renew our lease agreements that we wish to extend, there is no assurance that we will succeed in obtaining extensions in the future at rental rates and on other terms that we believe to be reasonable, or at all. Our high percentage of leased centers limits our ability to exit markets. As a result, if some centers should prove to be unprofitable, we could remain obligated for lease payments even if we decided to withdraw from those locations. We could incur special charges relating to the closing of such centers including lease termination costs, impairment charges and other special charges that would reduce our profits and could have a material adverse effect on our business, financial position or results of operations. Natural disasters and other adverse events may harm our centers and residents. Our centers and residents may suffer harm as a result of natural or other causes, such as storms, earthquakes, floods, fires and other conditions. Such events can disrupt our operations, negatively affect our revenues, and increase our costs or result in a future impairment charge. For example, nine of our healthcare centers are in Florida, which is prone to hurricanes, and 16 of our centers and our executive offices are in California, which is prone to earthquakes. Environmental compliance costs and liabilities associated with our centers may have a material adverse effect on our business, financial position or results of operations. We are subject to various federal, state and local environmental and health and safety laws and regulations with respect to our centers. These laws and regulations address various matters, including asbestos, fuel oil management, wastewater discharges, air emissions, medical wastes and hazardous wastes. The costs of complying with these laws and regulations and the penalties for non-compliance can be substantial. For example, with respect to our owned and leased property, we may be held liable for costs relating to the investigation and clean up of any of our owned or leased properties from which there has been a release or threatened release of a regulated material as well as other properties affected by the release. In addition to these costs, which are typically not limited by law or regulation and could exceed the property’s value, we could be liable for certain other costs, including governmental fines and injuries to persons, property or natural resources. Further, some environmental laws create a lien on the contaminated site in favor of the government for damages and the costs it incurs in connection with the contamination. Such environmental compliance costs and liabilities may have a material adverse effect on our business, financial position or results of operations. Our ability to use our net operating losses (“NOLs”) and other tax attributes to offset future taxable income could be limited by an ownership change and/or decisions by California and other states to suspend the use of NOLs and the ability to generate sufficient future taxable income. We have significant NOLs, tax credits and amortizable goodwill available to offset our future U.S. federal and state taxable income. Our ability to utilize these NOLs and other tax attributes may be subject to significant limitations under Section382 of the Internal Revenue Code of 1986, as amended (the “Code”), and applicable 15 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES state law if we undergo an ownership change. An ownership change occurs for purposes of Section382 of the Code if certain events occur, including 5% stockholders (i.e., stockholders who own or have owned 5% or more of our stock (with certain groups of less-than-5% stockholders treated as single stockholders for this purpose)) increasing their aggregate percentage ownership of our stock by more than fifty percentage points above the lowest percentage of the stock owned by these stockholders at any time during the relevant testing period. An issuance of shares of our common stock in connection with acquisitions or for any other reason can contribute to or result in an ownership change under Section382.Stock ownership for purposes of Section382 of the Code is determined under a complex set of attribution rules, so that a person is treated as owning stock directly, indirectly (i.e., through certain entities) and constructively (through certain related persons and certain unrelated persons acting as a group). In the event of an ownership change, Section382 imposes an annual limitation (based upon our value at the time of the ownership change, as determined under Section382 of the Code) on the amount of taxable income and tax liabilities a corporation may offset with NOLs and other tax attributes, such as tax credit carryforwards. Any unused annual limitation may be carried over to later years until the applicable expiration date for the respective NOL and tax credit carryforwards. As a result, our inability to utilize these NOLs or credits as a result of any ownership changes could materially adversely impact our business, financial position or results of operations. In addition, California and certain states have suspended use of NOLs for certain taxable years, and other states are considering similar measures. As a result, we may incur higher state income tax expense in the future. Depending on our future tax position, continued suspension of our ability to use NOLs in states in which we are subject to income tax could have a material adverse impact on our business, financial position or results of operations. Additionally, even if our ability to utilize NOLs is not limited by the statutory tax matters discussed above, ultimate recoverability of our GAAP deferred tax assets for these tax attributes will be dependent upon our ability to generate sufficient future taxable income. Accordingly, significant shortfalls in forecasted taxable income may result in an impairment of our deferred tax assets, which could have a material adverse impact on our GAAP financial position or results of operations in the form of additional income tax expense.  Failure to maintain effective internal control over financial reporting could have a material adverse effect on our ability to report our financial results on a timely and accurate basis. We are required to maintain internal control over financial reporting pursuant to Rule 13a-15 under the Exchange Act.Failure to maintain such controls could result in misstatements in our financial statements and potentially subject us to sanctions or investigations by the SEC or other regulatory authorities or could cause us to delay the filing of required reports with the SEC and our reporting of financial results. Any of these events could result in a decline in the price of shares of our common stock.Although we have taken steps to maintain our internal control structure as required,we cannot assure you that control deficiencies will not result in a misstatement in the future. We do not expect to pay any dividends for the foreseeable future, which will affect the extent to which our investors realize any future gains on their investment. We are currently prohibited by the terms of our senior credit facility from paying dividends to holders of our common stock. We do not anticipate paying any dividends in the foreseeable future. Accordingly, investors must rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize any future gains on their investment. 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES Delaware law and provisions in our Restated Certificate of Incorporation and Amended and Restated Bylaws may delay or prevent takeover attempts by third parties and therefore inhibit our stockholders from realizing a premium on their stock. We are subject to the anti-takeover provisions of Section203 of the Delaware General Corporation Law (the “DGCL”). This section prevents any stockholder who owns 15% or more of our outstanding common stock from engaging in certain business combinations with us for a period of three years following the time that the stockholder acquired such stock ownership unless certain approvals were or are obtained from our board of directors or the holders of 662/3 % of our outstanding common stock (excluding the shares of our common stock owned by the 15% or more stockholder). Our Restated Certificate of Incorporation and Amended and Restated Bylaws also contain several other provisions that may make it more difficult for a third party to acquire control of us without the approval of our board of directors. These provisions include (i)advance notice for raising business or making director nominations at meetings, (ii)an affirmative vote of the holders of 66 2/3 % of our outstanding common stock for stockholders to remove directors or amend our Amended and Restated Bylaws or certain provisions of our Restated Certificate of Incorporation and (iii)the ability to issue “blank check” preferred stock, which our board of directors, without stockholder approval, can designate and issue with such dividend, liquidation, conversion, voting or other rights, including the right to issue convertible securities. The issuance of blank check preferred stock may adversely affect the voting and other rights of the holders of our common stock as our board of directors may designate and issue preferred stock with terms that are senior to shares of our common stock. Our board of directors can use these and other provisions to discourage, delay or prevent a change in the control of the Company or a change in our management.Any delay or prevention of a change in control transaction or a change in our board of directors or management could deter potential acquirers or prevent the completion of a transaction in which our stockholders could receive a substantial premium over the current market price for their shares.These provisions could also limit the price that investors might be willing to pay for our common stock. Item 1B.Unresolved Staff Comments None. Item 2.Properties Inpatient Services As of December 31, 2011, we operated 165 skilled nursing centers, 14 combined skilled nursing, assisted and independent living centers, ten assisted living centers, two independent living centers and eight mental health centers. The 199 centers are comprised of 195 properties that are leased and four properties that are owned. We hold options to acquire, at fair value or at a set purchase price, ownership of 21 of the centers that we currently lease, of which options on three centers are exercisable or will become exercisable by December 31, 2012. We generally consider our properties to be in good operating condition and suitable for the purposes for which they are being used. Our leased centers are subject to long-term operating leases or subleases which require us, among other things, to fund all applicable capital expenditures, taxes, insurance and maintenance costs. The annual rent payable under most of the leases generally increases based on a fixed percentage or increases in the U.S. Consumer Price Index. Many of the leases contain extension options.Administrative office space was also leased for our inpatient segment in 19 locations in twelve states. Our aggregate occupancy percentage for all of our nursing and rehabilitation, assisted living, independent living and mental health centers was 86.5% for the year ended December 31, 2011. Our occupancy percentage was 17 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES 87.0% and 88.5% for the years ended December31, 2010 and 2009, respectively. The percentages were computed by dividing the average daily number of beds occupied by the total number of available beds for use during the periods indicated (beds of acquired centers are included in the computation following the date of acquisition only). However, we believe that occupancy percentages, either individually or in the aggregate, should not be relied upon alone to determine the performance of a center. Other factors that may impact the performance of a center include, among other things, the sources of payment, terms of reimbursement and the acuity level of the patients. The following table sets forth certain information concerning the 199 centers in our continuing operations as of December31, 2011, which consisted of 165 skilled nursing centers, 14 combined skilled nursing, assisted and independent living centers, ten assisted living centers, two independent living centers and eight mental health centers. Number of Licensed Beds/Units(1) Total Assisted/ Number of Skilled Independent Mental State Centers Nursing Living Health Total Ohio 17 - - Massachusetts 18 57 - Kentucky 20 - New Hampshire 15 - Connecticut 10 72 - California 15 - Colorado 9 97 - Idaho 11 22 Oklahoma 7 83 60 Florida 9 - - New Mexico 9 - Georgia 9 32 - North Carolina 8 44 - Alabama 7 26 - West Virginia 7 - - Tennessee 8 22 - Montana 5 - Washington 5 36 - Maryland 2 - - Rhode Island 2 - - Indiana 2 - - New Jersey 1 - - Arizona 1 - - Utah 1 - - Wyoming 1 46 - - 46 Total “Licensed Beds” refers to the number of beds for which a license has been issued, which may vary insome instances from licensed beds available for use, which is used in the computation of occupancy. Available beds for the 199 centers were 22,045. Rehabilitation Therapy Services As of December 31, 2011, we leased administrative offices and patient care delivery sites in 33 locations in 12 states to operate our rehabilitation therapy businesses. 18 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES Medical Staffing Services As of December 31, 2011, we leased offices in 25 locations in 17 states to operate our medical staffing business. Hospice Services As of December 31, 2011, we leased offices in 30 locations in 11 states to operate our hospice business. Corporate We lease our executive offices in Irvine, California. We also own three corporate office buildings and lease office space in a fourth building in Albuquerque, New Mexico. Item 3.Legal Proceedings For a description of our legal proceedings, see Note 12(a) – “Other Events – Litigation” of our consolidated financial statements included in this Annual Report, which is incorporated by reference to this item. Item 4.Mine Safety Disclosures Not applicable. PART II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities New Sun’s common stock began trading under the symbol “SUNHD” on The NASDAQ Global Select Market on November 16, 2010 and then began trading under the symbol “SUNH” on December 20, 2010.The table set forth below shows the high and low sale prices for the common stock as reported by The NASDAQ Global Select Market for the periods indicated.Prior to November 16, 2010, Old Sun’s common stock was traded under the symbol “SUNH” on The NASDAQ Global Select Market. We believe the trading price of our common stock has been adversely affected by the enactment of the CMS Final Rule.On April 29, 2011, the first trading day following CMS's proposed notice of rulemaking regarding 2012 reimbursement rates, our common stock closed at $11.79, down $1.85 (13.6%) from its closing price on the immediately prior trading day.On August 1, 2011, the first trading day following announcement of the CMS Final Rule, our common stock closed at $3.35, down $3.65 (52.1%) from its closing price on the immediately prior trading day. High Low Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Fourth Quarter (November 16 to December 31, 2010) $ $ 19 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES There were approximately3,251 holders of record of our common stock as of February 29, 2012. Other than in connection with the Separation, we have not paid dividends on our common stock and do not anticipate paying dividends in the foreseeable future. Our senior credit facility prohibits us from paying any dividends or making any distributions to our stockholders. Any future determination to pay dividends will be at the discretion of our board of directors and will be dependent upon our financial condition, results of operations, capital requirements and other factors as our board of directors deems relevant. STOCK PRICE PERFORMANCE GRAPH We separated from Old Sun on November 15, 2010 and began trading on The NASDAQ Global Select Market on November 16, 2010.The following graph and chart compare the cumulative total stockholder return for the period from November 16, 2010 through December 31, 2011 assuming $100 was invested at the close of market on November15, 2010 in (i)our common stock, (ii) the Russell 2000 Stock Index and (iii) the Morningstar Long-Term Care Facilities Index. Cumulative total stockholder return assumes the reinvestment of all dividends. Stock price performances shown in the graph are not necessarily indicative of future price performances.As described above, the trading price of our common stock in 2011 was adversely affected by the enactment of the CMS Final Rule. COMPARISON OF CUMULATIVE TOTAL RETURN ASSUMES $, 2010 ASSUMES DIVIDEND REINVESTED FISCAL YEAR ENDING DEC. 31, 2011 11/16/10 12/31/10 3/31/11 6/30/11 9/30/11 12/31/11 Sun Healthcare Group, Inc. $ Russell 2000 Index $ Long-Term Care Facilities $ The above performance graph shall not be deemed to be soliciting material or to be filed with the Securities and Exchange Commission under the Securities Act of 1933 or the Securities Exchange Act of 1934 or incorporated by reference in any document so filed. 20 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES Item 6.Selected Financial Data The following selected consolidated financial data for the periods indicated have been derived from our consolidated financial statements.The financial data set forth below should be read in connection with Item 7 – “Management's Discussion and Analysis of Financial Condition and Results of Operations” and with our consolidated financial statements and related notes thereto (in thousands, except per share data and percentages): At or For the Year Ended December 31, 2011 (1) 2010 (2) 2009 (3) 2008 (4) 2007 (5) Total net revenues $ Income before income taxes and discontinued operations (277,105 ) (Loss) income from continuing operations (289,562 ) (2,780 ) (Loss) income from discontinued operations (2,204 ) (1,870 ) (4,316 ) (4,753 ) Net (loss) income $ ) $ ) $ $ $ Basic earnings per common and common equivalent share: (Loss) income from continuing operations $ ) $ ) $ $ $ (Loss) income from discontinued operations (0.09 ) (0.10 ) (0.29 ) (0.33 ) Net (loss) income $ ) $ ) $ $ $ Diluted earnings per common and common equivalent share: (Loss) income from continuing operations $ ) $ ) $ $ $ (Loss) income from discontinued operations (0.09 ) (0.10 ) (0.29 ) (0.31 ) Net (loss) income $ ) $ ) $ $ $ Weighted average number of common and common equivalent shares: Basic Diluted Working capital $ Total assets $ Long-term debt and capital lease obligations, including current portion $ Stockholders' equity $ Dividends per share $
